DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/02/2020 has been considered by the examiner.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a method of fabricating a scaffold, classified in A61L2400/08.
II. Claims 4-7, drawn to an extrusion-based three dimensional printer, classified in B29C64/20.
Inventions l and ll are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § the process as claimed can be practiced by another and materially different apparatus or by hand, i.e., the template can be formed by a molding using a master mold.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Monyok (Reg. 53,948) on 06/01/2021 a provisional election was made to prosecute the invention of Group l, claims 1-3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tocchio et al. (“Versatile fabrication of vascularizable scaffolds for large tissue engineering in bioreactor”, Biomaterials 45 (2015) 124-131_of record) in view of Glick et al. (“Rapid assembly of multilayer microfluidic structures via 3D-printed transfer molding and bonding”, Microsystems & Nanoengineering (2016) 2, 16063) and Ma et al. (“Collagen/chitosan porous scaffolds with improved biostability for skin tissue engineering”, Biomaterials 24 (2003) 4833–4841). Additional supporting evidence provided herewith by Wan et al. (“Toward Vasculature in Skeletal Muscle-on-a-Chip through Thermo-Responsive Sacrificial Templates”, Micromachines 2020, 11, 907).

With respect to claim 1, Tocchio teaches a method of fabricating a scaffold having a vascular network (“fabrication of vascularizable scaffolds”, Title) comprising:
forming a template having the shape of a vascular network (2.1. Sacrificial templates fabrication, pg 125 and Fig. 1(a)),
suspending the template in a reservoir (“The PVA sacrificial structure was placed in mold and fixed between the two silicone spacers. In this way, the sacrificial structure is suspended in the middle of the rectangular chamber created by the void parts of the silicone spacers”, 2.2. Mold fabrication, pg 125);
casting a hydrogel solution into the reservoir (“the liquid gel precursors were injected into the mold around the sacrificial template”, 2.3. Fabrication of microfluidic hydrogels, pg 125);
creating a porous scaffold; wherein the template is embedded within the porous scaffold (“the liquid gel precursors were injected into the mold around the sacrificial template and solidified, making sure that the sacrificial structure remains completely 
removing the template to create a scaffold having an embedded vascular network (“After gelation of the precursor, the sacrificial structure was removed”, 2.3. Fabrication of microfluidic hydrogels, pg 126 and Fig. 1(b)).

Tocchio differs from the claim in that Tocchio does not specifically teaches that the template comprises a thermally reversible material and the hydrogel solution is lyophilized to create a porous scaffold.
In the same field of endeavor, fabricating microfluidic structures, Glick teaches that while microfluidic components were designed and converted from a positive to a negative mold shape, the wax was used as a temporary support for cavities and overhangs and was removed during post processing (“3D-printed molds” in pg 2), and following printing, the molds were cleaned to remove the sacrificial wax by melting the sacrificial wax at 75 °C for 45 min in an oven, washing in a sequence of three cleaning baths and drying by baking (“Mold post processing” in pg 2). Wan provided as the additional supporting evidence teaches that the wax is a thermo-responsive material (Wan, pg 2 li 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tocchio with the teachings of Glick such that the one would substitute the wax for the PVA in Tocchio’s method and fabricate the sacrificial template comprising the wax and remove the wax sacrificial template by KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Furthermore, in the same field of endeavor, porous scaffolds for skin tissue engineering, Ma teaches that collagen/chitosan porous scaffolds have good cytocompatibility (“pg 4834, co 2, li 5-15), and to prepare the collagen/chitosan scaffold the collagen/chitosan blend was injected into a mould, frozen in 70% ethanol bath at -20 ˚C for 1 h and then lyophilized for 24 h to obtain a porous collagen/chitosan scaffold (“2.2. Preparation of collagen/chitosan scaffold” in pg 4835).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Ma such that the one would substitute the collagen/chitosan blend for Tocchio’s liquid gel precursors and inject the collagen/chitosan blend into the mold which contains the template, freeze, and lyophilize in order to obtain a porous collagen/chitosan scaffold having good cytocompatibility.

With respect to claim 2, Ma as applied in the combination regarding claim 1 above further teaches crosslinking the scaffold (“To improve the biostability, the collagen/chitosan scaffolds were treated with GA. All scaffolds were rehydrated in 0.05 m HAc solutions for 15 min firstly, and then were cross-linked in the GA solutions”, 2.3. Cross-linking treatment in pg 4835).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tocchio et al. (“Versatile fabrication of vascularizable scaffolds for large tissue engineering in bioreactor”, Biomaterials 45 (2015) 124-131_of record) in view of Glick et al. (“Rapid assembly of multilayer microfluidic structures via 3D-printed transfer molding and bonding”, Microsystems & Nanoengineering (2016) 2, 16063) and Ma et al. (“Collagen/chitosan porous scaffolds with improved biostability for skin tissue engineering”, Biomaterials 24 (2003) 4833–4841) as applied to claim 1 above, and further in view of Whang et al. (“A novel method to fabricate bioabsorbable scaffolds”, Polymer vol 36 no 4 837-842, 1995).

With respect to claim 3, Glick as applied in the combination regarding claim 1 above teaches melting, washing, and drying to remove the thermally reversible material (“Mold post processing” in pg 2), but is silent to removing the thermally reversible material under vacuum pressure.
In the same field of endeavor, fabricating scaffolds, Whang teaches that to remove any residual solvent, samples were placed in a vacuum desiccator at room temperature for at least 7 days (“Fabrication of scaffolds” in pg 839).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Whang such that the one would additionally perform placing the scaffold in a vacuum desiccator after melting the wax, washing, and drying in order to remove any residual wax. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YUNJU KIM/Examiner, Art Unit 1742